Citation Nr: 9933369	
Decision Date: 11/29/99    Archive Date: 12/06/99

DOCKET NO.  93-02 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Service


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1980 to February 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1992 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for service connection 
for a psychiatric disability.  The veteran filed a timely 
notice of disagreement, initiating this appeal.  His claim 
was first presented to the Board in May 1994, at which time 
it was remanded for additional development.  The claim was 
returned to the Board and in a July 1995 decision, the 
veteran's claim was denied.  He then filed an appeal with the 
U.S. Court of Veterans Appeals (Court).  With the consent of 
the Court, the veteran's representative and the VA's General 
Counsel moved to remand the case to the Board.  In an April 
1997 action, the Board returned the claim to the RO for 
further development.  The claim was then returned to the 
Board in December 1998, at which time it was sent for an 
independent medical opinion.  It has now been returned to the 
Board.  


FINDINGS OF FACT

1.  The veteran's psychiatric disorder was not noted when he 
was examined and accepted for service.

2.   the record includes clear and unmistakable evidence 
demonstrating that the veteran had a pre-existing psychiatric 
disorder the time he entered active military service.  

3.  The veteran's pre-existing psychiatric disability did not 
increase in severity beyond the natural progression of the 
disability during active military service.  


CONCLUSION OF LAW

1.  The presumption of soundness with regard to the veteran's 
psychiatric disorder is rebutted.  38 U.S.C.A. § 1111, 1137 
(West 1991).

2.  The veteran's pre-existing psychiatric disorder was not 
aggravated in service.  38 U.S.C.A. §§1153, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.306 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Private medical records indicate the veteran was admitted to 
Medfield State Hospital in April 1977 on a voluntary basis 
for psychiatric treatment.  He was "very deluded and 
completely wrapped up in a paranoid world of his own."  He 
consistently reported that people were watching him and 
accusing him of things.  With medication, the veteran 
improved, and he was discharged in May 1977 with a diagnosis 
of schizophrenia, paranoid type, with a history of drug and 
alcohol abuse.  

The veteran was readmitted to Medfield State Hospital in July 
1977 with paranoid schizophrenia and potentially suicidal 
ideation.  The veteran had discontinued his prior medication 
and become increasingly paranoid.  Initially, he refused all 
medication, and felt he was being followed by the police.  He 
sought refuge at the hospital, and suggested he might murder 
someone if released.  He gradually improved with medication, 
and was released for outpatient therapy in October 1977.  His 
discharge diagnosis was schizophrenia, paranoid type.  

In June 1978 the veteran was returned to Medfield State 
Hospital following a violation of his parole.  He had also 
escaped from a New York hospital.  He was treated and 
discharged to his home in July 1978.  His diagnosis was 
chronic schizophrenia, in partial remission, with alcohol 
addiction.  

The veteran was hospitalized at St. Elizabeth's Hospital from 
August to October 1978, following an arrest for breaking a 
window.  He told the police he wanted to die.  His current 
condition was noted to be an exacerbation of his mental 
illness from April 1977 or prior.  At the time of admission, 
the veteran was delusional, and appeared to be responding to 
hallucinatory voices.  He admitted to multiple drug use.  He 
was diagnosed with schizophrenia, paranoid type, and was 
released in October 1978.  

From November 1979 to January 1980, the veteran was 
hospitalized at Bridgewater State Hospital for treatment of a 
psychiatric disorder.  The admitting psychiatrist noted a 
long history of psychosis.  Upon admission, the veteran 
exhibited some thought blockage with loose associations.  His 
affect was bland and blunted.  Chronic schizophrenic disorder 
was diagnosed.  He would likely require long-term 
hospitalization, due to his marked deterioration in the past 
several years, according to the medical records.  

In January 1980, the veteran was transferred under court 
order to Medfield State Hospital.  Initially, he was 
described as "overtly psychotic", and appeared to be 
responding to voices.  He physically assaulted another 
hospital patient, and verbally assaulted the hospital staff.  
However, with treatment the veteran's behavior improved, and 
he was able to be discharged in June 1980.  His diagnosis was 
chronic schizophrenia, paranoid type, and his prognosis was 
fair.  His follow-up care plan included medication and 
outpatient therapy.  

At the time he was evaluated for military service in July 
1980, the veteran denied any history of nervous trouble of 
any sort, and did not report his prior hospitalizations for 
psychiatric disabilities.  No psychiatric disability was 
noted on admission, and he began service that same month.  A 
November 1980 clinical treatment note states the veteran was 
seen at a military mental health clinic in Germany, but "no 
evaluation [was] made."  However, he was given an early 
discharge in February 1981, and at that time reported a 
history of a number of medical problems, including depression 
and excessive worry, and nervous trouble.  He admitted to 
prior treatment for paranoia, schizophrenia, and social and 
sexual problems, with several prior hospitalizations.  The 
veteran's January 1981 service separation medical examination 
report listed the "Baulmholder [Germany] Military 
Community" as the examining facility, and indicated the 
veteran had prior governmental service with the "State Dept. 
of Mental Health."  The veteran's DD-214 lists "Failure to 
maintain acceptable standards for retention (EDP)" as the 
reason for separation, and the veteran was afforded an 
expeditious discharge.  

Following his separation from service, the veteran was again 
hospitalized at Medfield State Hospital in March 1981.  He 
was agitated, paranoid, and refused all treatment.  He 
improved over time and was discharged in January 1982 with a 
diagnosis of chronic paranoid schizophrenia.  

The veteran returned to Medfield State Hospital in January 
1984 for involuntary hospitalization.  He was angry, 
threatening to others, and ignoring his personal care and 
hygiene.  He refused all treatment for the first several 
months of his hospitalization, and was observed talking to 
himself on several occasions.  Finally, he began to respond 
to treatment, and he was discharged in January 1985 to 
outpatient care.  

In May 1985, the veteran was admitted to Quincy Mental Health 
Center with a diagnosis of chronic undifferentiated 
schizophrenia.  He was treated with medication and 
psychotherapy, and left the hospital that same month to enter 
Medfield State Hospital.  After his discharge from Medfield, 
he was readmitted to Quincy in July 1985 with paranoid 
thoughts and feelings of persecution.  Diagnosis was again 
chronic paranoid schizophrenia.  He was discharged that same 
month, with ongoing medication.  A few days later, he 
returned to Quincy with suicidal thoughts and an inability to 
take care of himself.  The diagnosis of chronic paranoid 
schizophrenia was continued.  In August 1985, he was again 
transferred to Medfield State Hospital.  He was discharged 
from this facility in December 1985 with a diagnosis of 
chronic paranoid schizophrenia.  

He was again briefly hospitalized at Medfield in March 1987 
upon recommendation of family members, who attested the 
veteran was unable to care for himself.  He was responding to 
internal stimuli, and was again diagnosed with paranoid 
schizophrenia.  He was discharged that same month, with a 
recommendation to seek outpatient care.  

In April 1987, the veteran was readmitted to Bridgewater 
State Hospital on transfer from a correctional institution.  
He was initially arrested on charges of breaking and 
entering.  At Bridgewater, the veteran was physically violent 
with fellow patients and staff.  At times he refused 
medication.  A diagnosis of chronic paranoid schizophrenia 
was given.  He was transferred in December 1987 to Medfield 
State Hospital.  Treatment continued at this facility until 
February 1988, when the veteran was discharged.  

The veteran returned to Quincy Mental Health Center in June 
1990, again for treatment of his chronic paranoid 
schizophrenia.  He continued to report paranoid 
symptomatology, and refused to cooperate with treatment.  
However, he eventually became compliant with treatment until 
he left the hospital in August 1990.  

The veteran was returned to Medfield State Hospital in 
October 1990 by the local police after being observed 
engaging in bizarre behavior.  He signed himself out of the 
hospital that same month.  

From April to May 1991, the veteran was hospitalized at 
Quincy Mental Health Center.  He was suspicious, very 
agitated, and paranoid, with severe thought blocking.  He 
appeared to be responding to internal stimuli.  An acute 
exacerbation of chronic schizophrenia, paranoid type, was 
diagnosed.  His Global Assessment of Functioning score was 
45.  He was discharged for transfer to Medfield State 
Hospital.  At Medfield he was diagnosed with chronic 
undifferentiated schizophrenia and discharged in June 1991.  

The veteran was again afforded hospitalization at the Quincy 
Mental Health Center in April 1992 after excessive alcohol 
use and the voicing of homicidal threats to family members.  
A diagnosis of chronic paranoid schizophrenia was again 
given.  His Global Assessment of Functioning score was 50 at 
that time.  He was discharged that same month.  

In May 1992, the veteran filed a claim for service connection 
for a psychiatric disability, identified as schizophrenia, 
with a date of onset of November 1978.  In an August 1992 
rating decision, the RO determined there was no evidence the 
veteran's psychiatric disability, which pre-existed his 
service, was aggravated therein.  Service connection was 
denied.  A notice of disagreement was received in September 
1992.  He was sent a statement of the case in November 1992, 
and filed a VA Form 9 substantive appeal that same month.  
The Board initially reviewed the claim in May 1994, and 
remanded it for additional development.  

In June 1994, the RO sent a letter of inquiry to the Social 
Security Administration asking for the veteran's records, 
since he applied for and apparently was awarded Supplemental 
Social Security payments.  

The veteran's claim was returned to the Board in July 1995, 
at which time service connection for a psychiatric disability 
was denied.  The veteran filed an appeal to the U.S. Court of 
Veterans Appeals (Court).  With the consent of the Court, the 
veteran's representative and the VA's General Counsel moved 
to remand the case to the Board.  The Board subsequently 
returned the case to the RO in April 1997 for additional 
development, including an order that the RO directly contact 
the sources of treatment specified by the veteran.  

In December 1995, the veteran filed a personal statement 
claiming that at the time of his entrance into the service, 
his psychiatric disability had stabilized, but the stresses 
of military life aggravated it such that he had to be 
discharged.  The veteran has also submitted his arrest 
record, which contained several arrests for such offenses as 
public drunkenness, vandalism, and breaking and entering.  He 
argued that because he had no arrests for disruptive behavior 
prior to his military service, this is evidence of 
aggravation in service of his psychiatric disability.  

In a September 1996 statement, the veteran wrote that he was 
evaluated and hospitalized for a psychiatric disability while 
on active duty and stationed in Germany.  

The veteran was afforded hospitalization at Pembroke Hospital 
in December 1996 after being found walking the streets 
yelling at people.  He was diagnosed with chronic 
undifferentiated schizophrenia and was not compliant with his 
medication.  He resumed his medication and was released that 
same month.  

The veteran filed a September 1997 statement with the RO 
stating all his hospitalization records have been collected 
and associated with his file.  

In July 1998, the veteran was afforded a psychiatric 
examination by the VA.  The examining physician reviewed the 
veteran's medical history, including his many hospitalization 
records.  The veteran was also interviewed.  On this 
occasion, the veteran stated he did not receive any 
additional treatment for a psychiatric disability while 
stationed in Germany, contradicting his earlier statements.  
He stated that he only spoke with this commanding officer 
about his problems while in Germany.  The doctor examined the 
veteran and diagnosed chronic paranoid schizophrenia, with a 
current Global Assessment of Functioning score of 35.  In the 
examiner's opinion, "it is very clear" the veteran's 
schizophrenia preceded service by at least three years.  It 
is also "unlikely" that his mental illness was aggravated 
in the service to any degree more than had he not been 
inducted.  

The National Personnel Records Center reported in August 1998 
that no further service medical records were available 
concerning this veteran.  No records were found of treatment 
for any psychiatric disability while on active duty.  

Records have also been received from the Norwell Visiting 
Nurse Association.  The veteran has received intermittent 
visits from this medical care provider since early 1992 to 
the present.  These visits have generally been for the 
administration of medication.  Dr. D. S. serves as the 
veteran's physician overseeing his treatment.  

In September 1998, the Social Security Administration was 
contacted regarding the veteran's Social Security benefits, 
and Social Security personnel reported that no medical 
records were available concerning the veteran.  

The claim was returned to the Board in April 1999, at which 
time it was sent to an independent medical examiner for a 
medical opinion.  In a May 1999 statement, Dr. H.K., M.D., 
Associate Professor of Psychiatry, provided his analysis of 
the veteran's psychiatric disability.  Dr. K. reviewed the 
medical record and concluded the veteran had a clearly 
established psychiatric disability at the time he entered 
active military service.  During service, he appeared to have 
an acute exacerbation of his previously-existing chronic 
schizophrenia; however, the evidence did not indicate that 
this service affected the "course, prognosis, or severity" 
of the veteran's psychiatric illness.  The veteran's problems 
after service reflected his noncompliance with prescribed 
medications, and a trend known as "downward drift," in 
which progressive alienation from such support networks as 
family and friends results in the chronically mentally ill 
living progressively more marginal lives.  

Analysis

The veteran seeks service connection for a psychiatric 
disability.  The law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active military, naval, or air 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  A preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306 (1998).  
  
As an initial matter, the veteran's claim for service 
connection for a psychiatric disability is well grounded, 
meaning it is plausible.  As such, the VA has a statutory 
duty to assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  This duty to assist 
includes obtaining all relevant medical records.  See 
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  The veteran 
has previously claimed that he underwent a psychiatric 
evaluation and/or was hospitalized for a psychiatric 
disability while stationed at a military base in Baumholder, 
Germany.  The service medical records do contain a November 
1980 clinical treatment notation stating the veteran was seen 
at a military mental health clinic in Germany, but explicitly 
state "no evaluation made."  Repeated requests for 
additional service records have been made to the National 
Personnel Records Center (NPRC), but no additional medical 
records have been forthcoming.  In October 1997 and again in 
July 1998 NPRC notified the RO that attempts to locate 
additional records of the veteran's treatment had failed.  
The veteran has subsequently stated, at his July 1998 
psychiatric examination, that he did not discuss his 
psychiatric problems with anyone at the time, other than his 
commanding officer.  This statement appears to be the most 
accurate, in light of the November 1980 service medical 
record notation from the military mental health clinic that 
"no evaluation [was] made."  

In considering whether the duty to assist has been met, the 
Board acknowledges the August 1999 decision in Hayre v. West 
by the U.S. Court of Appeals for the Federal Circuit.  Hayre 
v. West, No. 98-7046 (Fed. Cir. Aug. 16, 1999).  The Federal 
Circuit court held both that a single request to locate 
pertinent service medical records specified by the veteran 
was insufficient (slip op. at 11), and the VA has a duty to 
inform the veteran when it is unable to locate such specified 
service medical records (slip op. at 14-15).  However, the 
present case is unlike Hayre in that multiple attempts have 
been made to locate a specified service medical record which 
does not appear to have actually existed, and the veteran has 
been informed, via the Board's April 1997 remand and the 
November 1998 supplemental statement of the case of this 
deficiency.  

The duty to assist having been met, the veteran's claim is 
now ready to be considered on the merits.  For the reasons to 
be discussed below, the veteran's claim must be denied, as a 
preponderance of the evidence is against a grant of service 
connection for a psychiatric disability.  

Under 38 U.S.C.A. §§  1111 and 1137 a veteran is presumed to 
be in sound condition, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment in service.  However, this presumption may be 
rebutted in instances where clear and unmistakable evidence 
demonstrates that the disease or injury in question existed 
before acceptance and enrollment.  38 U.S.C.A. §§  1111, 1137 
(West 1991); 38 C.F.R. § 3.304 (1998).  While the veteran was 
not found to have a psychiatric disability at the time of the 
July 1980 service entrance examination, additional medical 
records have indicated a prior history of psychiatric 
treatment, detailed above.  Specifically, he was hospitalized 
at private medical facilities in April 1977, July 1977, June 
1978, August 1978, November 1979, and January 1980 for mental 
health treatment.  His diagnoses included chronic paranoid 
schizophrenia and alcohol addiction.  These numerous 
hospitalization reports, summarizing extensive testing and 
evaluation of the veteran within a clinical setting, 
constitute "clear and unmistakable evidence" sufficient to 
rebut the presumption of soundness.  Miller v. West, 11 Vet. 
App. 345 (1998).  

Because the evidence clearly and unmistakably establishes 
that the veteran's psychiatric disability pre-existed 
service, it is necessary to consider whether this disability 
increased in severity while the veteran was on active duty, 
above and beyond the natural progress of the disability.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306 (1998).  

The service medical records reflect that the veteran was seen 
at a mental health clinic in November 1980, and the service 
records include references to depression and excessive worry.  
However, the veteran's DD-214 indicates he was discharged for 
"failure to maintain acceptable standards for retention," 
but does not otherwise indicate a psychiatric disability was 
incurred or aggravated at that time.   Subsequent to his 
February 1981 service separation, the veteran has received 
extensive treatment for psychiatric disabilities; however, no 
medical professional has indicated his pre-existing 
disability was aggravated by military service.  

The veteran's claim has been referred to two medical experts 
for evaluation of possible aggravation in service.  In July 
1998, the veteran was afforded a VA psychiatric examination, 
and the examining physician reviewed the veteran's medical 
history, including his many hospitalization records.  The 
veteran was also interviewed.  The doctor examined the 
veteran and diagnosed chronic paranoid schizophrenia, with a 
current Global Assessment of Functioning score of 35.  In the 
examiner's opinion, "it is very clear" the veteran's 
schizophrenia preceded service by at least three years.  It 
is also "unlikely" that his mental illness was aggravated 
in the service to any degree more than had he not been 
inducted.  Because the examiner's wording of his conclusion 
was imprecise, the case was referred to an independent 
medical examiner in April 1999.  In a May 1999 statement, Dr. 
H.K., M.D., Associate Professor of Psychiatry, provided his 
analysis of the veteran's psychiatric disability.  Dr. K. 
reviewed the medical record and concluded the veteran had a 
clearly-established psychiatric disability at the time he 
entered active military service.  During service, he appeared 
to have an acute exacerbation of his previously-existing 
chronic schizophrenia; however, the evidence did not indicate 
that this service affected the "course, prognosis, or 
severity" of the veteran's psychiatric illness.  The 
veteran's problems after service reflected his noncompliance 
with prescribed medications, and a trend known as "downward 
drift," in which progressive alienation from such support 
networks as family and friends results in the chronically 
mentally ill living progressively more marginal lives.  

The veteran has argued that his psychiatric disability was 
aggravated by service, but he is noted to be a layperson, 
rather than an expert medical witness, and as such, his 
opinions are not binding on the Board.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  A veteran's mere lay 
assertion that his pre-existing disability increased in 
severity during service does not amount to competent medical 
evidence of aggravation.  McIntosh v. Brown, 4 Vet. App. 553, 
560 (1993).  While the veteran has cited such factors as his 
post-service penchant for violence and his arrest record as 
evidence of aggravation, Dr. K. noted that the veteran had a 
history of both violent outbursts and arrests prior to 
service.  This is sufficient to rebut any claim of 
aggravation which may be raised by the veteran, as the expert 
medical opinion is clear and uncontroverted.  38 C.F.R. 
§ 3.306 (1998); see Harris v. West, 11 Vet. App. 456, 461-62 
(1998).  

Taken as a whole, the clear weight of the evidence supports a 
finding that the veteran's psychiatric disability did not 
increase in severity during service beyond the natural 
progression of the disability.  The service medical records 
themselves contain no evidence of aggravation of the pre-
existing psychiatric disability beyond its natural 
progression, and the majority of the post-service medical 
records are silent on this issue.  The only exceptions are 
the aforementioned medical opinions which do not make a 
finding of aggravation.  Thus, service connection is not 
warranted.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.306 
(1998).  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for a psychiatric 
disability.  The evidence not being in equipoise, the benefit 
of the doubt need not be applied.  38 U.S.C.A. § 5107 (West 
1991).  


ORDER

The veteran's claim for service connection for a psychiatric 
disability is denied.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 

